DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 04/21/2022.  Claims 21, 29-31, 33 and 29-40 are amended, and claims 1-20, 24 and 34 are cancelled.  Claims 21-23, 25-33 and 35-40 are currently pending.

Response to Arguments
Applicant’s remarks, see page 8, with respect to the claim objections have been fully considered.  The claims have been amended to overcome the informalities, therefore the objections are withdrawn.
Applicant’s remarks, see page 8, with respect to the rejections under 35 USC 112(a) have been fully considered.  The claims have been amended to comply with the written description requirement, therefore the rejections are withdrawn.
Applicant’s remarks, see pages 8-9, with respect to the rejections under 35 USC 103 have been fully considered and are persuasive.  The rejections are therefore withdrawn.  



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Vyacheslav Elkin (Reg. No. 66,913) by phone on 06/15/2022.
The application has been amended as follows:

21. (Currently Amended) A method of selecting content in a computer network based on calendar event information, comprising: 
identifying, by a data processing system including one or more processors and a memory, a calendar event associated with a plurality of computing devices; 
selecting, by the data processing system, a set of keyword clusters associated with the calendar event based on online activities performed by the plurality of computing devices;
determining, by the data processing system, a set of relevancy scores corresponding to [[a]] the set of keyword clusters associated with the calendar event by generating a relevancy score for each of the set of keyword clusters over a plurality of time periods relative to the calendar event, the relevancy score of a first subset of the set of keyword clusters higher during a first time period than a second time period, and the relevancy score of a second subset of the set of keyword clusters higher during the second time period than the first time period; 
selecting, by the data processing system, content using at least one of the set of relevancy scores; and 
providing, by the data processing system, the content to at least one computing device of the plurality of computing devices associated with the calendar event.

27. (Currently Amended) The method of claim 21, further comprising: 
receiving, by the data processing system, a request to serve content from at least one of the plurality of computing devices; 
determining, by the data processing system, a length of time between a time the request to serve content is received and a time at which the calendar event is scheduled to occur; and 3Application No. 16/843,881Docket No.: 31730/21637-00C2 
determining, by the data processing system, the set of relevancy scores based at least on the length of time.

28. (Currently Amended) The method of claim 21, further comprising: 
identifying, by the data processing system, a device identifier associated with one of the plurality of computing devices; and 
determining, by the data processing system, from the device identifier, the calendar event.

29. (Currently Amended) The method of claim 21, further comprising:
 maintaining, by the data processing system, a data structure including the set of keyword clusters in association with an event parameter, and the respective relevancy scores, the set of keyword clusters associated with the calendar event.

30. (Currently Amended) The method of claim 29, further comprising: 
accessing, by the data processing system, the data structure including the set of keyword clusters associated with the event parameter, and the relevancy scores; and 
selecting, by the data processing system, from the data structure, [[the]] a keyword cluster based on the event parameter and the relevancy scores.

31. (Currently Amended) A system for selecting content in a computer network environment based on calendar event information, comprising: 
a data processing system comprising at least one processor and memory, the data processing system configured to: 
identify a calendar event associated with a plurality of computing devices; 
select a set of keyword clusters associated with the calendar event based on online activities performed by the plurality of computing devices;
determine a set of relevancy scores corresponding to [[a]] the set of keyword clusters associated with the calendar event by generating a relevancy score for each of the set of keyword clusters over a plurality of time periods relative to the calendar event, the relevancy score of a first subset of the set of keyword clusters higher during a first time period than a second time period, and the relevancy score of a second subset of the set of keyword clusters higher during the second time period than the first time period; 
select content using at least one of the set of relevancy scores; and 
provide the content to at least one computing device of the plurality of computing devices associated with the calendar event.

36. (Currently Amended) The system of claim 31, wherein the data processing system is further configured to: 
determine from historical data, performance data of content associated with a keyword cluster related to calendar events similar to the calendar event associated with the plurality of computing devices; and 
select content based at least on the performance data.  

37. (Currently Amended) The system of claim 31, wherein the data processing system is further configured to: 
receive a request to serve content from at least one of the plurality of computing devices; 
determine a length of time between a time the request to serve content is received and [[the]] a time at which the calendar event is scheduled to occur; and 
determine the set of relevancy scores based at least on the length of time.

38. (Currently Amended) The system of claim 31, wherein the data processing system is further configured to: 
identify a device identifier associated with one of the plurality of computing devices; and 
determine, from the device identifier, the calendar event.

39. (Currently Amended) The system of claim 31, wherein the data processing system is further configured to: 
maintain a data structure including the set of keyword clusters in association with an event parameter, and the respective relevancy scores, the set of keyword clusters associated with the calendar event.

40. (Currently Amended) The system of claim 39, wherein the data processing system is further configured to: 
access the data structure including the set of keyword clusters associated with the event parameter, and the relevancy scores; and 
select from the data structure, [[the]] a keyword cluster based on the event parameter and the relevancy scores.


Allowable Subject Matter
Claims 21-23, 25-33 and 35-40 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 21-23, 25-33 and 35-40 are allowed in view of the examiner’s amendment and for reasons argued by the applicant in the Remarks, filed 04/21/2022.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the amended claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 21-23, 25-33 and 35-40 are hereby allowed in view of applicant’s persuasive arguments and in light of the examiner’s amendments to the claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESA M KENNEDY/Examiner, Art Unit 2458